Title: From George Washington to Thomas Nelson, Jr., 4 November 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                  
                     Sir
                     Head Quarters near York Novr 4th 1781
                  
                  I have to inform your Excellency that it is concluded to form a deposit, of all the Arms & Ammunition for Musquetry brought with me from the Northward, and taken from the Enemy, at Westham in this State, or in its neighbourhood, from whence supplies may be formed for the Southern Army, or issued to the State in case of another invasion:  If proper deposits for establishing this Magazine can be found at the place mentioned, I beg your Excellency will have them provided, taking particular care to avoid the Salt Houses, which will be detremental to our purpose.  If Westham will not afford the proper accomidation Richmond may be destined for the reception of the Stores for the present.
                  A Guard of twenty four Men will be necessary for the security of this Magazine, they may be formed from the State Troops or Recruits, and will be put under the Orders of Capt. Singleton of Colo. Harrisons Regt of Artillery, who is to take general charge of the Stores.
                  A Laboratory is also to be established at the deposit of the Stores.  Capt. Irish with his Company of Laboratory Men & Artificers will stand in need of some assistance to remove them to the place fixed upon.  Your Excellency will be pleased to order them the means of transportation.
                  In case of Danger from the Enemy, or any other exigence, I must beg your Excellency to give every needfull assistance for the security or removal of the Stores that may be thought proper, the expences of which will be refunded by the United States.
                  The importance of this Deposit to this and the United States will impress itself so deeply on your Excellency’s mind, that it will be needless for me to urge that every measure may be taken by the Legislature of your State, for its perfect security & preservation.
                  Permit me also to remind your Excellency that in case of Invasion or other exigence, if it should be found necessary for the State to draw upon the Magazine, it will be proper for your Excellency to grant your particular Warrant for the purpose; by which means the regular Issues may be made, and the State will be responsible for the Articles taken.
                  Colo. Carrington will deliver this, and will have the honor to confer with your Excellency, on the necessary Arrangements to be made to fulfill my intentions.  I have the honor to be with esteem, Your Most Obedient Servant
                  
                     Go: Washington
                  
               